COURTNEY HUDSON GOODSON, Justice, concurring. The majority holds that Administrative Order No. 15 is the passkey that gives a party or an attorney ad litem (AAL) license to admit hearsay via the ad litem’s report. I concur in the decision to affirm the circuit court’s ruling on the hearsay issue but only because this question is not preserved for appeal. The attorney ad litem’s report contained the substance of her interviews with Mr. JjjTracy, Ms. Dennie, Ms. Dennie’s psychiatrist, Mr. Tracy’s father, and Mr. Tracy’s wife. At the hearing, Mr. Tracy asserted that the entire report was inadmissible as violating the rule against hearsay. However, not all of the out-of-court statements found in the report qualify as hearsay. For instance, the statements attributed to Mr. Tracy and Ms. Dennie are admissions by a party-opponent that are specifically exempt from the hearsay rule. Ark. R. Evid. 801(d)(2). Our case law requires that an objection be sufficiently specific to apprise the circuit court of the particular error complained of; otherwise, the right of appellate review is not preserved. Blanchard v. State, 2009 Ark. 335, 321 S.W.3d 250; Reynolds v. Shelter Mut. Ins. Co., 313 Ark. 145, 852 S.W.2d 799 (1993); Acme Brick Co. v. Mo. Pac. R.R. Co., 307 Ark. 363, 821 S.W.2d 7 (1991). Thus, when only a portion of evidence offered is objectionable, the circuit court is not required to sustain an objection to the whole document. See Bunn v. State, 320 Ark. 516, 898 S.W.2d 450 (1995); Vasquez v. State, 287 Ark. 468, 701 S.W.2d 357 (1985). It is the duty of the party making the objection to separate the admissible parts from the inadmissible. Vasquez, supra. Because Mr. Tracy failed to specify which portions of the report he deemed were inadmissible as hearsay, the circuit court was not required to exclude the entire report, and consequently, the hearsay issue is not preserved for appeal. Therefore, I would affirm the circuit court’s ruling without addressing the merits of the argument. I could end this concurring opinion without discussing the wisdom of this court’s decision. However, I am compelled to renounce the majority’s analysis of this important hearsay issue since it has ignored the procedural bar that should prohibit this court from entertaining this question. Although not set forth in the majority opinion, the AAL’s report | ^includes out-of-court statements made to the AAL by Ms. Dennie’s psychiatrist: Ms. Dennie admits , that she has been somewhat depressed and that she may be bipolar. However, the counselor had told her that he did not think she was bipolar, but she does take Lemactil or Welbutrin now. In fact, Dr. Thapa, a staff psychiatrist from the Counseling Clinic, reported that she had treated her since December 2009, and that she has responded well to the medication for a mood disorder and ruled out any major depressive disorder. Further, that she was in remission and only sees her for maintenance, and Dr. Thapa believes her mental health in no way affects her ability to be a good parent. The AAL also recounted her interview with Harold, Tracy, Mr. Tracy’s father: The Elder Mr. Tracy indicated that from personal observations of him and his wife, Ms. Dennie was an excellent mother. The elder Mr. Tracy explained that he and his wife were so disappointed in the way their son treated [M.T.]. For example, when Ms. Dennie asked Mr. Tracy to watch [M.T.], he would refuse and would not help out with [M.T.] at all. In fact, he explained that his son would not even pick [M.T.] up and that he just refused to help out with him. The elder Mr. Tracy remembered once that Ms. Dennie asked Mr. Tracy to just hold [M.T.] while she bathed, and he just would not do it. Mr. Tracy explained that he believes his son cares more about being on his computer than spending time with [M.T.] He told me he has seen his son act that way toward [M.T.] several times. The elder Mr. Tracy explained that his son was an over the top perfectionist and keeps his home immaculate. He also said that he and his wife believe Ms. Dennie has done a marvelous job with [M.T.], and they have witnessed her being a loving and very attentive mother. He explained that one time while Ms. Dennie and [M.T.] were visiting that he noticed how she was very helpful to his wife while being able to care for [M.T.], too. He said that she picked up after herself and [M.T.], helped with the dishes, made sure the bedroom she stayed in was clean and the bed made before leaving. He reported that Ms. Dennie brings [M.T.] to see them occasionally and that she is always welcome. The elder Mr. Tracy admitted that he and his son have a strained relationship and that he is as much at fault for that as his son is. “Hearsay” is a statement, other than one made by the declarant while testifying at the trial or hearing, offered in evidence to prove the truth of the matter asserted. Ark. R. Evid. 803(c). Without question, and it would be naive to think otherwise, the out-of-court | ^statements made by Dr. Thapa and Harold Tracy were offered for the truth of the matters asserted and are thus hearsay. These statements do not fit within any of the well-recognized exceptions to the rule against hearsay found in Rules 803 and 804 of the Arkansas Rules of Evidence. Consequently, they are inadmissible. I am also not able to conclude that the admission of these statements would be harmless. Mr. Tracy questioned Ms. Dennie’s mental and emotional stability, and the statements of Dr. Thapa undercut that argument with the force of expert testimony. Also, Ms. Dennie asserted that Mr. Tracy had not been attentive to the child and had only recently shown an interest in him. The statements made by Harold Tracy, Mr. Tracy’s own father, bolstered Ms. Dennie’s allegation in that regard, while also heaping her with high praise. Thus, the admission of the report containing the out-of-court statements of these persons was indeed prejudicial. In Arkansas, it is presumed that a trial judge in a bench trial will only consider competent evidence. Marshall v. State, 342 Ark. 172, 27 S.W.3d 392 (2000); Mason v. Morel, 234 Ark. 660, 354 S.W.2d 19 (1962). This presumption can be overcome only when there is an indication that the judge gave some consideration to inadmissible evidence. Id. Here, the circuit court specifically overruled Mr. Tracy’s hearsay objection and expressly deemed the report and all its contents admissible “including findings of fact which ordinarily might be considered hearsay.” The circuit court thus indicated its willingness to consider the report in its entirety, including those parts that are inadmissible. Therefore, the presumption that the circuit court did not consider the inadmissible portions of the report is overcome in this case. | ^Previously, in an early dependency-neglect case, this court recognized that the narrative report written by a social worker that contained the substance of conversations with persons who did not testify was hearsay and should not have been admitted into evidence. Trannum v. George, 211 Ark. 665, 201 S.W.2d 1015 (1947). In so holding, we declared: “Certainly the custody of a man’s children ought not to be taken away from him on unsworn statements made out of court.” Id. at 672, 201 S.W.2d at 1018. The majority is mistaken that Administrative Order No. 15 sanctions the admission into evidence of a similar report prepared by an attorney ad litem. Section (V) of the order makes clear that attorneys ad litem are to be advocates for the best interest of the child. To that end, an attorney ad litem is tasked with conducting an independent investigation, which includes reviewing all relevant documents and records and interviewing the parties and others who possess relevant knowledge. Admin. Order No. 15(V)(a). Conspicuously absent from the order is any requirement for the preparation of a report that is to be admitted into evidence. Instead, the order contemplates traditional means of advocacy by filing pleadings, calling witnesses, and participating fully in the examination of witness called by the parties. Admin. Order No. 15(V)(d). Best-interest recommendations offered by an attorney ad litem pursuant to the administrative order should not be confused as a licence to place before the circuit court the substance of out-of-court information that would otherwise be barred by the rule against hearsay. Quite frankly, the order does not purport to bestow upon an attorney ad litem the special privilege of disregarding the rules of evidence. The majority’s decision in this case will likely affect the admission of such reports in |1Bcases involving the termination of parental rights and guardianship matters when an attorney ad litem is appointed. It should go without saying that the admission of hearsay deprives a party of the opportunity for cross-examination. A decade ago in Arkansas Department of Human Services v. Huff, this court upheld the circuit court’s exclusion of a Colorado home-study. 347 Ark. 553, 65 S.W.3d 880 (2002). In that decision, we stressed the importance of the right of cross-examination in civil cases, especially in those where a fundamental liberty interest is at issue. We commented: “In a judicial investigation the right of cross-examination is absolute, and not a mere privilege of the one against whom a witness may be called.” Id. at 560, 65 S.W.3d at 886 (quoting Ark. Game & Fish Comm’n v. Kizer, 221 Ark. 347, 351, 253 S.W.2d 215, 218 (1953)). Regrettably, the majority strays from the lessons espoused by this precedent, and in so doing, invites a due-process challenge to Administrative Order No. 15, as applied by this court. For this reason and those expressed above, if the hearsay issue had been preserved for appeal, I would not hold that the report of an attorney ad litem is immune from the rule against hearsay.